ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_01_FR.txt. OPINION INDIVIDUELLE DE M. JIMENEZ DE ARÉCHAGA,
PRESIDENT

[Traduction]

Je souscris à l’ordonnance de la Cour pour les motifs qui y sont énon-
cés. Je voudrais cependant ajouter quelques observations générales au
sujet de la compétence de la Cour pour statuer au fond et de ses rapports
avec le pouvoir que lui confère l’article 41 du Statut.

Cet article constitue le fondement du pouvoir qui appartient à la Cour
de donner suite à une demande en indication de mesures conservatoires.
C’est une disposition que toutes les parties au Statut ont acceptée et c’est
dans cette acceptation que réside l’élément de consentement des Etats à
cette forme spéciale de compétence. On l’a qualifiée de compétence in-
cidente parce que la Cour est appelée à l’exercer en marge d’une procé-
dure déjà entamée devant elle. A cet égard on peut la comparer à la com-
pétence conférée par l’article 36, paragraphe 6, du Statut, en vertu duquel
«en cas de contestation sur le point de savoir si la Cour est compétente,
la Cour décide ». Les deux types de compétence incidente doivent norma-
lement s'exercer avant que la compétence au fond soit établie de manière
définitive.

Le fait que l’article 41 confère une compétence autonome 4 la Cour,
indépendamment de sa compétence sur le fond du différend, ne signifie
pas que les perspectives de compétence au fond soient sans pertinence par
rapport à l’indication de mesures conservatoires. Elles sont au contraire
hautement pertinentes mais elles interviennent sur un plan différent et à
un stade ultérieur: non pas comme base du pouvoir de la Cour de donner
suite à la demande, mais comme l’une des circonstances dont la Cour doit
tenir compte pour décider si elle doit indiquer des mesures conservatoires.

Le but essentiel des mesures conservatoires est d’assurer que l’exécu-
tion d’une décision ultérieure sur le fond ne sera pas compromise par les
actions d’une partie pendente lite. Dans les affaires où il n’existe prima
facie aucune possibilité raisonnable que la Cour soit compétente au fond,
il n’y aurait aucun sens à indiquer des mesures conservatoires pour
assurer l’exécution d’un arrêt que la Cour ne rendra jamais.

Mais la possibilité d’une compétence au fond n’est qu’une des circons-
tances pertinentes. D’autres sont à prendre en considération, par exemple
la question de savoir si des mesures conservatoires sont nécessaires pour
sauvegarder les droits de chacune des parties ou celle de savoir si les actes
incriminés sont de nature à causer ou menacent de causer aux droits
invoqués un préjudice irréparable. D’après les principes généraux de
droit reconnus sur le plan national, et selon la jurisprudence bien établie
de la Cour, la justification essentielle de la hâte manifestée par un tribunal

16
MER ÉGÉE (OP. IND. JIMENEZ DE ARECHAGA) 16

lorsqu’il accorde une protection avant d’avoir définitivement statué sur sa
compétence et sur le fond est que l’action d’une partie pendente lite cause
ou menace de causer aux droits de l’autre un préjudice tel qu’il ne serait
pas possible de rétablir pleinement ces droits ou de réparer l’atteinte qu’ils
ont subie simplement en rendant un arrét favorable.

Le pouvoir spécifique dévolu à la Cour en vertu de l’article 41 du Statut
vise à protéger les droits qui font l’objet du procès; il ne consiste pas en un
pouvoir de police en vue d’assurer le maintien de la paix internationale ni
en une compétence générale pour formuler des recommandations en
matiére de réglement pacifique des différends.

Pour que des mesures conservatoires soient accordées, il faut que toutes
les circonstances pertinentes soient réunies, y compris la possibilité qu’il y
ait compétence au fond; pour les refuser il suffit qu’une seule de ces cir-
constances fasse défaut. De ce point de vue toutes les circonstances de
l'affaire — y compris celle qui a trait à la compétence éventuelle au fond
— se trouvent placées sur le même plan: aucune n’est logiquement priori-
taire par rapport aux autres. Etant donné le très large pouvoir d’apprécia-
tion que l’article 41 confère à la Cour, celle-ci est entièrement libre de
décider quelle circonstance pertinente elle examinera en premier lieu.

En l’espèce la Cour a conclu que les mesures conservatoires n’étaient
pas nécessaires eu égard à deux circonstances: l’existence de moyens de
réparation ou de satisfaction appropriés en ce qui concerne le premier
grief grec, et la décision du Conseil de sécurité au sujet des mesures ou
actions militaires de nature 4 étendre ou 4 aggraver le différend. Etant
parvenue à cette conclusion, la Cour n’avait pas à trancher la question
de sa compétence éventuelle au fond, même prima facie. Il était donc
possible de laisser cette question totalement ouverte, comme l’ont fait
dans des cas analogues la Cour permanente (Administration du prince von
Pless, C.P.JI. série A/B n° 54, p. 153; Réforme agraire polonaise et mino-
rité allemande, C.P.J.I. série A/B n° 58, p. 179) et la Cour actuelle ({nter-
handel, C.I.J. Recueil 1957, p. 111; Procès de prisonniers de guerre pakista-
nais, C.I.J. Recueil 1973, p. 330).

La question de la compétence de la Cour est donc entièrement réservée
pour une décision ultérieure, qui interviendra une fois que les Parties
auront eu la possibilité de plaider sur les importantes et délicates ques-
tions de droit qui ont été soulevées à ce sujet.

(Signé) E. JIMÉNEZ DE ARÉCHAGA.

17
